TYSON, J.
This action is brought, under section 1749 of the Code, known as the Employer’s Liability Act, to recover damages for personal injuries. The complaint contains a number of counts. Objection was taken by demurrer to each of them on the ground that the defendant is a State institution established exclusively for a charitable purpose, which was sustained by the trial court. Confessedly, if the defendant is a mere agency of the State in the administration of its governmental affairs, the action is substantially one against the State.
There is a clear distinction between that class of incorporated institutions belonging and controlled by the State and private incorporations, in the fact that the only property interest vested in the former belonged to the State. So, too, there is a distinction between this *482class, of incorporations and municipal corporations. Note on p. 378 of 29 L. R. A.
The power of the State to create a body corporate as its agent to carry on certain special kinds of work for its benefit or for the public interest can not be doubted. And where this power is exercised the institution thus established is in every sense a State institution and belongs to the State, although managed and its affairs administered under the supervision of trustees of the body corporate created for that purpose. Who doubts the right of the State to create a corporation for the management of an insane hospital, or a deaf and dumb asylum, or an institution of learning ? And where they are created, who has the property interest in these institutions? Clearly the State. In the exercise of its right of sovereignty it established them for public purposes; it donates the property or the funds to purchase it upon which they are built, supplies the means by-which they are maintained and operated. They have no capital stock, or shares held by individuals. Indeed, they have no membership or stockholders. They are not created for profit, but solely as public benefactors, the beneficiaries being the people who compose the State. Should the State, through its legislative department, see fit to repeal the act of incorporation and provide some other or different agency or trustee to manage and control such an institution, where is the obstacle in its doing'so? It would clearly violate no contractual obligation or otherwise infringe upon the property rights of any person, for no individual has-any personal pecuniary interest in the incorporation as such; therefore, no right to complain of its destruction.
Not even the trustees appointed under the act incorporating the defendant would be pecuniarily affected by a repeal of its charter. No compensation is allowed them for the services they are to render, and they otherwise have no special pecuniary interest either in the continued existence of the. corporate entity they represent or its welfare as a going concern.
A mere cursory reading of the act establishing the defendant, and of the statutes passed since, will suffice to *483show, without going into details, that it is a mere state agency created for the purpose of and caring for and treating the unfortunate insane citizens of the State— a purely governmental function, wise and beneficial.— Acts, 1851-52, p. 10; §§ 1041, et seq. of the Code, 1867; §§ 1470 et seq. of the Code 1876; §§ 1229 et seq. of the (lode 1886; §§ 2544. et seq. of the Code 1896; Acts, 1900-01, p. 358. As sustaining this conclusion, see Auditor General v. Regents of the University of Mich., 83 Mich. 467; 10 L. R. A. 376; Williamson v. Louisville Industrial School, 95 Ky. 251; 23 L. R. A. 200; A’Hern v. Iowa Agricultural Society, 24 L. R. A. 655; Oklahoma Agricultural and Mechanical College v. Willis, 40 L. R. A. 677; Lane v. Minn. State Agricultural Society, 29 L. R. A. 708; Ill. Industrial University v. Campaign Co., 76 Ill. 184; Agricultural College v. Hamilton, 28 Kan. 376; Tulane Educational Fund v. New Orleans Board, etc.. 38 La. Ann. 262; Donavan v. N. Y. Board of Education, 85 N. Y. 117; Maia v. Eastern State Hospital, 97 Va. 507; 47 L. R. A. 577; Moody v. State Prison, 128 N. Ca. 12.
This brings us to a consideration of the question whether the act incorporating the defendant authorized this character of suits to be maintained against it.'
It is true the act provides in general terms that it may be sued. But if legislative competency be conceded to exist to grant such an authorization, this one is insufficient as a grant of authority that it may be sued for every tort that may be committed by the officers, agents or servants. This question is ably discussed and fully considered in the cases of Maia v. Eastern State Hospital, and Moody v. State Prison, cited above, in each of which the conclusion is reached that a general authorization, like the one pointed out above, is not sufficient authority to sue in this .class of cases. We fully concur in that conclusion. See also Askew v. Hale County, 54 Ala. 639, 642.
Whether the legislature had the power in view of § 15 of the Declaration of Rights (Const., 1875), to auth*484orize the defendant to be sued at all is a question upon which we express no opinion. See Comer v. Bankhead, 70 Ala. 496-7.
Affirmed.